Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156017 & (28)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  SEBASTIAN KUHLGERT, Conservator of                                                                     Kurtis T. Wilder,
  ELISABETH OSTENDORF,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                SC: 156017
                                                                   COA: 338363
                                                                   Ct of Claims: 15-000047-MZ
  MICHIGAN STATE UNIVERSITY and BOARD
  OF TRUSTEES OF MICHIGAN STATE
  UNIVERSITY,
           Defendants,
  and
  UNITED EDUCATORS,
           Intervening Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 16, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.

        MARKMAN, C.J., and ZAHRA and WILDER, JJ., would stay the trial court
  proceedings.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 14, 2017
         t0706
                                                                              Clerk